DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, with traverse, of the claims of Group I (claims 16-24 and 31-34) as the group elected to begin prosecution is acknowledged.  
Inventor argues that the Office has not shown that an undue burden would be required in the examination of all claims.  The examiner respectfully points out that the instant application is a national stage application filed under 35 USC 371.  That being the case, an election/restriction requirement predicated upon an examination burden would be improper.  Hence, no arguments with respect to burden were presented in the requirement for election/restriction.  Only when applied to a regular domestic nonprovisional application filed under 35 USC 111(a) would an election/restriction requirement predicated upon an examination burden be considered proper.  Inventor’s arguments are not applicable in the instant application.  
	The election/restriction requirement, supported and outlined in detail in the election/restriction requirement of record on 1/21/2022, was proper and was made merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  The election/restriction requirement is hereby made FINAL.  

	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising contacting a subject with a pharmaceutically compatible iron chelator or a prodrug thereof, does not reasonably provide enablement for a method of preventing cancer comprising contacting a subject with a pharmaceutically compatible iron chelator or a prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for treating and/or preventing cancer in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or a prodrug thereof” (claim 16).  Dependent claims 17-19 further define the iron chelator.  Dependent claims 20-22 further define the subject.  Dependent claim 23 further defines the cancer.  Dependent claim 24 teaches the administration of one further cancer therapy.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be preventable.    
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that administration of pharmaceutically compatible iron chelators prevents cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the administration of the universe of pharmaceutically compatible iron chelators is actually efficacious in the prevention of cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of cancer by the administration of the universe of pharmaceutically compatible iron chelators are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

	The examiner respectfully suggests limiting the method to the treatment of cancer, something along the lines of: A method for treating cancer in a subject….

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the pharmaceutically compatible (emphasis added) iron chelator…” in the claims.  The independent claim (claim 31) teaches simply: an iron chelator.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 24 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Blood (2009), 114(14), pp. 3064-3073, cited in the IDS.  
	The reference teaches that the well-known antifungal drug ciclopirox olamine (i.e. the olamine salt of ciclopirox) also exhibits anticancer activity, by binding to intracellular iron, leading to cell death and that this known drug could be rapidly repurposed for the treatment of malignancies as evidenced by activity against cell lines of leukemia, myeloma and some solid tumors (abstract; page 3070, Discussion).  The reference also teaches that ciclopirox olamine synergizes with the chemotherapeutic drug cytarabine (page 3070, CPX synergizes with cytarabine).  Ciclopirox has a 2-pyridone structure.  
With respect to claims 17 and 32, instant structure (I) teaches ciclopirox when R1=R3=R5=H; R2=C6 cycloalkyl; R4=methyl (or C1 alkyl); and n=0.  
	With respect to claim 31, the examiner notes that the limitation “…inducing an irreversible proliferation arrest…” encompasses inter alia cell death (specification page 10, line 29).  That being the case, the teachings of the cited reference encompass the instant limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Blood (2009), 114(14), pp. 3064-3073 and further in view of Cancer Metastasis Rev. (2007), 26, pp. 225-239, both cited in the IDS.  
Inventor teaches a method of treating and/or preventing cancer in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or prodrug thereof where the subject is suspected or known to comprise hypoxic cancer cells (claim 20, from 16).  Claim 21 (from 20) teaches that the hypoxic cancer cells are slowly proliferating or non-dividing hypoxic cancer cells.  Claim 22 (from 21) teaches that the hypoxic cancer cells are under an oxygen saturation of at most about 5%, at most about 3%, or at most about 1%.  
Inventor further teaches a method of treating and/or preventing cancer in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or prodrug thereof where the subject wherein the cancer forms at least one tumor mass having a diameter of at least about 1 mm, at least about 5 mm, or at least about 10 mm (claim 23, from 16).  

Blood (2009), 114(14), pp. 3064-3073 has been outlined above (102 rejection).  

Cancer Metastasis Rev. (2007), 26, pp. 225-239 explicitly teaches that it is well-known in the art that hypoxic tissue areas of locally advanced solid tumors are a characteristic pathological property (page 225, column 2, 1 Hypoxia in solid tumors, 1.1 Evidence and characterization of tumor hypoxia).  

	Inventor distinguishes over the prior art in that hypoxic cancer cells are explicitly taught, as well as several parameters which describe these cells (slowly proliferating/non-dividing; at most 5%, 3%, 1% oxygen saturation; tumor mass of at least about 1 mm, 5 mm, or 10 mm).  However, as Cancer Metastasis Rev. (2007), 26, pp. 225-239 makes clear, hypoxic cancer cells are a characteristic of – that is, an intrinsic parameter thereof – locally advanced tumors.  That being the case, and absent unexpected results, the instantly claimed parameters of these hypoxic cells in a tumor mass would be understood as also intrinsic by one of ordinary skill, at least for a subpopulation of the cells, and, thus, to be fully encompassed by the teachings of the cited art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/7/2022